July 10, 1925. The opinion of the Court was delivered by
The appellants are brothers, and conduct a small store on the western edge of the town of Manning. On the 22d of September, 1924, their store was searched by the Sheriff of Clarendon County. Four coca-cola bottles containing whisky were found under one corner of the building, and a two-quart jar about 50 feet in rear of the store in a patch of woods. They were committed to jail and were tried the following day for transporting and storing alcoholic liquor, before Special Judge Cohen and a jury, which resulted in their being convicted of storing alcoholic liquor. The defendants then made a motion for a new trial, and assigned as the ground therefor the admission of certain testimony as to the defendants' father having been caught with liquor at or near their store some months before. The motion was refused, and the defendants sentenced to 12 months each, and, upon payment of $500 each, eight months of the sentence would be suspended. From the order refusing a new trial, and the sentence, the defendants served due notice *Page 365 
of their intention to appear to the Supreme Court of South Carolina.
The exceptions 2, 3, 4, 5 and 6 must be sustained, under the cases of State v. Knox, 98 S.C. 117;82 S.E., 278. State v. Marlowe, 120 S.C. 207;112 S.E., 921, and State v. Ashley, 128 S.C. 411;123 S.E., 260. As there must be a new trial, the other exception, and additional exceptions allowed at the hearing, need not be considered.
Reversed, and a new trial.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN concur.
MR. JUSTICE MARION and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY dissent.